Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  There is a gap of elements for what is emitting light of a peak power and pulse period.
Claim 13 recites the limitation "the light emission" in 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
 


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshiba (20100121886).
Referring to claim 12, Koshiba shows a system for data storage and retrieval associated with mapping (see figure 1 Ref 1, 2, and 3), for a computer memory , comprising:
a processor (see figure 1 Ref 4); and
means for configuring the computer memory based on a feature data structure including data associated with a feature on map data (see the feature database note the feature database also see paragraph 34 note the features also include road area defining features also see figures 5 and 6 including features that are allocated specific locations in the map database), the feature data structure comprising, position information associated with the feature (see figures 5 and 6 note the features are given specific locations based on the map database), and

configuration information indicative of a parameter configured to be used by a detection device to detect the feature (see figure 3 note the source type is determined and the associated feature accuracy is determined based on the source type information see paragraph 40).

the configuration information for the detection device includes plural parameters to respectively detect the plurality of features (see figure 3 note the source type, scale, positional accuracy, form accuracy source time/date, and feature information generation date).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15-19 and 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Modica (20160275667).
Referring to claims 15 and 21, Modica shows a control device (see figure 10 Ref 124) comprising:
a control unit, including a microprocessor (see figure 10 Ref 124 also see Ref 140), configured to,
obtain position information indicative of a position of a body (see paragraph 24 note the location of the vehicle is obtained via GPS),
obtain configuration information indicative of a parameter to be set to a detection

control the detection unit based on the configuration information (see paragraph 28-29).
Referring to claims 16 and 22, Modica shows wherein the body is a vehicle (see figure 10 Ref 104).
Referring to claims 17 and 23, Modica shows wherein the configuration information further comprises information on a parameter associated with a light emission by an emitter of the detection device that is configured to emit light while changing an emitting direction of the light (see the scanning LIDAR system that generates the point cloud as shown in paragraph 24).
Referring to claims 18 and 24, Modica shows wherein the control unit obtains the configuration information corresponding to the feature from a database of feature information that includes the configuration information associated with the feature (see paragraph 4 note the features are stored in a fingerprint database).
Referring to claims 19 and 25, Modica shows the database is positioned at the body, or at a server (see paragraph 120 and associated figure 10).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiba (20100121886) in view of Droz (9121703).
Referring to claim 13, Koshiba shows detecting a feature with configuration information as shown by figure 3 however fails to specifically teach wherein the configuration information comprises information associated with at least one of a peak power of the light emission and a pulse period associated with the light emission.
Droz shows a similar device that detects features (humans) while monitoring the configuration information of the transmitter to ensure eye safety of the detected feature (see column 3 lines 4-15 also).  Note Droz shows monitoring and controlling peak power however pulse period is a well known parameter that determines eye safety when associated with peak power.  This knowledge of the stats would have been obvious to one of ordinary skill in the art when detecting features as taught by Droz.  
Allowable Subject Matter
Claims 20 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645